Exhibit 10.05


Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Triple asterisks denote omission.


Amendment No. 7
Research, Development and Commercialization Agreement,
Dated May 24, 2004 by and between
Vertex Pharmaceuticals Incorporated
And
Cystic Fibrosis Foundation Therapeutics Incorporated
Whereas, Cystic Fibrosis Foundation Therapeutics Incorporated, a Delaware
corporation (“CFFT”), and Vertex Pharmaceuticals Incorporated, a Massachusetts
corporation (“Vertex”), are parties to that certain Research, Development and
Commercialization Agreement dated May 24, 2004, as previously amended by
Amendment No. 1 thereto dated January 6, 2006, Amendment No. 2 thereto dated as
of January 1, 2006, Amendment No. 3 thereto dated November 20, 2006, Amendment
No. 4 thereto dated August 20, 2007, Amendment No. 5 thereto dated as of
April 1, 2011, and Amendment No. 6 thereto dated March 29, 2012 (collectively,
the “Agreement”). Capitalized terms used herein without specific definition
shall have the meanings set forth in the Agreement.
Whereas, CFFT and Vertex have been engaged in discussions relating to several
aspects of the Agreement, including (a) the appropriate means for allocating Net
Sales of Combination Products among the components thereof for purposes of
determining royalties under the Agreement, (b) the application of certain
royalty provisions of the Agreement to Net Sales of certain Drug Products, and
(c) the rights and obligations of the parties with respect to certain chemical
compounds that Vertex represented were first synthesized and/or tested after
February 28, 2014. The parties have reached agreement on the matters under
discussion, and wish to memorialize such agreement pursuant to this Amendment
No. 7 executed on October 13, 2016 (the “Execution Date”).
Whereas, CFFT entered into an agreement with RPI Finance Trust (“RP”) pursuant
to which it has assigned and transferred to RP certain of its rights under the
Agreement, including its right to receive certain royalty payments from Vertex
under the Agreement. Solely for purposes of Sections 6, 8, 9, 10, 11, 12.1 and
13 of this Amendment No. 7, and as a material inducement for Vertex to enter
into this Amendment No. 7, RP is a signatory to this Amendment No. 7.
Whereas, nothing in this Amendment No. 7. is intended to alter CFFT’s original
charitable purpose for entering into the Agreement.
Whereas, in connection with this Amendment No. 7, on or about the date hereof,
the Cystic Fibrosis Foundation and Vertex are entering into a Data License
Agreement.
Now, therefore, in consideration of the mutual covenants set forth in this
Amendment No. 7, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, effective as of September 1, 2016
(the “Amendment No. 7 Effective Date”), the parties agree as follows:


    



--------------------------------------------------------------------------------




1.Definitions.
1.1    Additional Definitions. The following defined terms shall be added to
Section 1 of the Agreement in alphabetical order:
(a)    “Additional Compound” means each chemical compound listed on Exhibit
2016-A and [***]. Vertex represents that each such compound was first
synthesized and/or tested by or under the direction of Vertex on or after March
1, 2014 and on or prior to August 31, 2016 (the “Additional Term”) in connection
with Vertex’s research and development of Correctors for the treatment of cystic
fibrosis. A list of the Additional Compounds (other than [***]) is set forth in
Exhibit 2016-A. Each such compound is listed by its VRT number, a designation
given to each unique chemical structure by Vertex. Any compound first
synthesized and/or tested by Vertex after the Additional Term that is assigned
its own VRT number consistent with Vertex’s historical practices, including any
such compound derived from any Additional Compound, shall not be an Additional
Compound for purposes of this Agreement unless such compound is [***] of a
compound set forth in Exhibit 2016-A.
(b)     “Additional Product” means a pharmaceutical product or formulation
comprising, in whole or in part, an Additional Compound. For clarity, in no
event will an Additional Product be deemed to be a Drug Product.
(c)    “Corrector” means any compound which as its principal mode of therapeutic
action, modulates the biological effect of CFTR by increasing the amount of
functional del508 CFTR present at the apical cell membrane.
(d)    “CF Spend” means, with respect to a given period, the aggregate (i) [***]
(ii) [***] in each case incurred by [***]during such period in connection with
[***], including, without limitation, [***].
(e)    “FTE Rate” means [***]; provided that such rate will increase or decrease
on [***]. The FTE Rate includes (i) all wages and salaries, employee benefits,
bonus, travel and entertainment, supplies and other direct expenses and
(ii) indirect allocations, including all general and administrative expenses,
human resources, finance, occupancy and depreciation.
(f)    A [***] of an Additional Compound shall mean a compound that (A) is
[***]such Additional Compound as evidenced by [***], and (B) at [***], such
Additional Compound represents in [***] of the compound and its [***].
1.2    Net Sales. Section 1.25 of the Agreement is deleted in its entirety and
replaced with the following:
1.25    “Net Sales” with respect to any Drug Product or Additional Product shall
mean the gross amount invoiced by Vertex and any Vertex Affiliate, licensee,
sublicensee, assignee or transferee for that Drug Product or Additional Product
sold in bona fide, arms-length transactions to Third Parties for use in the
Field, less (i) quantity and/or cash discounts from the gross invoice price
which are actually allowed or taken; (ii) freight, postage and insurance
included in the invoice price; (iii) amounts repaid or credited by reasons of
rejections or return of goods or because of retroactive price reductions
specifically identifiable to the Drug Product or Additional Product; (iv)
amounts payable resulting from government (or agency thereof) mandated rebate
programs; (v) third-party rebates to the extent actually allowed; (vi) invoiced
customs duties and sales taxes





--------------------------------------------------------------------------------




(excluding income, value-added and similar taxes), if any, actually paid and
directly related to the sale that are not reimbursed by the buyer; and (vii) any
other specifically identifiable amounts included in the Drug Product’s or
Additional Product’s gross invoice price that should be credited for reasons
substantially equivalent to those listed above; all as determined in accordance
with Vertex’s usual and customary accounting methods, which are in accordance
with generally accepted accounting principles.
1.25.1    In the case of any sale or other disposal of a Drug Product or
Additional Product between or among Vertex and its Affiliates, licensees,
sublicensees, assignees or transferees for resale, Net Sales shall be calculated
as above only on the value charged or invoiced on the first arm’s-length sale
thereafter to a Third Party;
1.25.2    In the case of any sale which is not invoiced or is delivered before
invoice, Net Sales shall be calculated at the time of shipment or when the Drug
Product or Additional Product is paid for, if paid for before shipment or
invoice;
1.25.3    In the case of any sale or other disposal for value, such as barter or
counter-trade, of any Drug Product or Additional Product, or part thereof, other
than in an arm’s length transaction exclusively for money, Net Sales shall be
calculated as above on the value of [***] or the [***] of the Drug Product or
Additional Product in the country of sale or disposal;
1.25.4.    If the Drug Product or Additional Product is sold in finished dosage
form with one or more other active pharmaceutical ingredients (“Combination
Product”), which may include Drug Product(s), Additional Product(s) and other
active pharmaceutical ingredients that are not Drug Product(s) or Additional
Product(s) (each such other ingredient, a “Non-royalty Bearing Component”), the
Net Sales of each Drug Product or Additional Product, for the purposes of
determining royalty payments under this Agreement, shall be determined by
multiplying the Net Sales of the Combination Product by the fraction 1/n, where
“n” is the total number of active ingredients (including the Drug Product(s),
Additional Product(s) and Non-royalty Bearing Component(s)) in such Combination
Product. For example, if a Combination Product consists of one Drug Product, one
Additional Product and one Non-royalty Bearing Component, then Net Sales of the
Combination Product shall be allocated one-third to each of the three (3) active
pharmaceutical ingredients in such Combination Product (i.e. 1/3rd to the Drug
Product, 1/3rd to the Additional Product and 1/3rd to the Non-royalty Bearing
Component). For the avoidance of doubt, no royalty will be paid to CFFT under
this Agreement with respect to any portion of Net Sales allocated to a
Non-royalty Bearing Component as provided above.
2.    Royalties. Section 5.3.1 of the Agreement is deleted in its entirety and
replaced with the following:
5.3.1    Net Sales in the Field.
(a)    Original Drug Products. Vertex shall pay to CFFT the following royalties
on aggregate Net Sales of [***] Drug Product, First [***]) and Second Generation
Corrector Drug Products (together, the “Original Drug Products”) in the Field:
(i)
[***]Net Sales of Original Drug Products in the Field that are [***];

(ii)
[***]Net Sales of Original Drug Products in the Field [***].






--------------------------------------------------------------------------------




The foregoing rates shall be effective as of [***]. All royalties payable on the
Original Drug Products for the period from [***] through [***] shall be payable
in accordance with the methodology for calculating royalties on Original Drug
Products contained in the royalty reports delivered by Vertex to CFFT for the
first and second calendar quarters of 2016.
(b)    [Intentionally Omitted].
(c)    [Intentionally Omitted].
(d)    Additional Products. Vertex shall pay to CFFT the following royalties on
Net Sales of Additional Products in the Field:
i.
For Additional Products containing Additional Compounds first synthesized and/or
tested by or under the direction of Vertex during the period commencing on
[***]and ending on and including [***]: [***] of annual Net Sales of such
Additional Product in the Field;

ii.
For Additional Products containing Additional Compounds first synthesized and/or
tested by or under the direction of Vertex during the period commencing on [***]
and ending on and including [***]: [***] of annual Net Sales of such Additional
Products in the Field; and

iii.
For Additional Products containing Additional Compounds first synthesized and/or
tested by or under the direction of Vertex during the period commencing on
[***]and ending on and including [***]: [***] of annual Net Sales of such
Additional Products in the Field.

(e)    Royalties Payable Once. Royalties on Net Sales of any Drug Product and
Additional Product will be payable only once and if there are Drug Products
and/or Additional Products in a Combination Product, royalties shall only be
paid once for each Drug Product or Additional Product, as applicable, with
respect to the portion of the Net Sales of the Combination Product that is
allocated to such Drug Product or Additional Product as provided in
Section 1.25.4.
(f)    Application of Royalty Provisions to ORKAMBI Net Sales. For purposes of
clarity, (1) ORKAMBI is a Combination Product consisting of two Original Drug
Products, VX-770 Drug Product and VX-809 Drug Product, and (2) accordingly,
royalties on Net Sales of ORKAMBI shall be payable as follows: under the
Combination Product principles set forth in Section 1.25.4, 1/n, where n=2, or
fifty percent (50%) of Net Sales of ORKAMBI shall be allocated to each of the
VX-770 Drug Product and the VX-809 Drug Product. An illustrative example of the
calculation of royalties on Net Sales of ORKAMBI and KALYDECO (i.e., VX-770 Drug
Product sold not as a Combination Product) is attached hereto as Exhibit 2016-B.
(g)    Additional Example. For purposes of clarity, if Vertex were to sell a
Combination Product consisting of VX-770 Drug Product, an Additional Product
described in Section 5.3.1(d)(i) and an Additional Product described in
Section 5.3.1(d)(ii), royalties on Net Sales of such Combination Product shall
be payable as follows: under the Combination Product principles set forth in
Section 1.25.4, one third (1/3) of Net Sales of such Combination Product shall
be allocated to each of the VX-770 Drug Product and the first and second
Additional Products, and royalties on the portion of Net Sales allocated to the
VX-770 Drug Product would be payable under Section 5.3.1(a), royalties on the
portion of Net Sales allocated to the Additional Product described in





--------------------------------------------------------------------------------




Section 5.3.1(d)(i) would be payable under Section 5.3.1(d)(i) and royalties on
the portion of Net Sales allocated to the Additional Product described in
Section 5.3.1(d)(ii) would be payable under Section 5.3.1(d)(ii). An
illustrative example of such calculation is attached hereto as Exhibit 2016-C.
(h)    Calendar Year. For the avoidance of doubt, each calculation of annual Net
Sales shall be calculated on the basis of a calendar year from January 1 of such
calendar year through December 31 of such calendar year.
(i)    Third Party Compounds. For purposes of this Agreement, Compounds and
Additional Compounds shall not include any chemical compound as to which rights
are or were acquired by Vertex or any of its Affiliates from bona fide Third
Party entities after [***], whether by merger, acquisition of shares, asset
acquisition, license or other means of conveyance whether or not Vertex or its
Affiliates or any third party acting under Vertex’s or its Affiliate’s direction
evaluated such compound prior to [***]. For example, [***].
(j)    Reporting on Additional Product. The reporting and payment provisions set
forth in Section 5.4 of the Agreement shall apply to Additional Products
(substituting “Additional Product” for “Drug Product” therein).
3.    Dispute Resolution. Section 12.2 of the Agreement is deleted in its
entirety and replaced with the following:
12.2    Dispute Resolution Process.    
(a)    In the event of any dispute, controversy or claim arising out of or
relating to this Agreement, or the rights and obligations of Vertex, CFFT and RP
in relation thereto, Vertex, CFFT and RP, each on its own behalf and on behalf
of its predecessors, successors, assigns, officers, directors, employees,
trustees, parents, subsidiaries and Affiliates, shall, before initiating any
action under Section 12.2(b), refer the relevant dispute, controversy or claim
to the Chief Executive Officers of Vertex, CFFT and (in the event RP has an
interest in such dispute, controversy or claim) RP, who shall, as soon as
practicable, attempt in good faith to resolve the dispute, controversy or claim.
If such dispute, controversy or claim is not resolved within [***] after the
referral of the matter to the Chief Executive Officers, Vertex or CFFT (jointly
with RP, if applicable) may initiate proceedings pursuant to Section 12.2(b)
below.
(b)    (i)    Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be adjudicated by confidential
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules (including Procedures for Large Complex
Cases) and judgment on the award rendered by the arbitrators shall be final, not
subject to appeal and may be entered in any court having jurisdiction thereof.
The place of arbitration shall be New York, New York.
(ii)    Claims shall be heard by a panel of three arbitrators. Each party shall
select (or, if RP is a party to such claim, CFFT and RP shall jointly select)
one arbitrator and shall provide notice of such selection with its initial
pleading. The two arbitrators selected by the parties (and RP, if applicable)
shall select a third arbitrator within thirty days after the notice of the
second arbitrator’s selection. If the arbitrators selected by the parties (and
RP, if applicable) are unable or fail to agree upon the third arbitrator, the
third arbitrator shall be selected by the American





--------------------------------------------------------------------------------




Arbitration Association from its Large, Complex Commercial Case Panel. Each
party (and RP, if applicable) shall bear its own costs and expenses and an equal
share (with CFFT and RP jointly bearing [***], if applicable) of the
arbitrators’ fees and administrative fees of arbitration. The award of the
arbitrators shall be accompanied by a reasoned opinion. Except as may be
required by law, neither a party nor RP nor an arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both parties (and RP, if applicable).
4.    Confidentiality.
4.1    Undertaking. The phrase “During the term of this Agreement” shall be
deleted from the first sentence of Section 6.1 of the Agreement.
4.2    Survival. Section 6.4 of the Agreement is deleted in its entirety and
replaced with the following:
The provisions of this Article VI shall survive until the [***] of the date of
expiration of all payment obligations under this Agreement.
5.    Additional Exhibits. The new Exhibits 2016-A, Exhibit 2016-B and Exhibit
2016-C shall be added to and become part of the Agreement.
6.    Acknowledgement Regarding Past Royalties and Drug Products and Additional
Products.
6.1    CFFT and RP acknowledge and agree that no royalties in excess of the
royalties already paid by Vertex to CFFT (and its assignees) are due to CFFT (or
its assignees) based on Net Sales of Drug Products occurring prior to June 30,
2016.
6.2    CFFT and RP agree that subject to the definitions of Compound and
Additional Compound, no chemical compound that is first synthesized and/or
tested by or under the direction of Vertex after August 31, 2016 shall be
considered a Compound or Additional Compound under the Agreement regardless of
any such chemical compound’s structural, chemical or other similarity to a
chemical compound first synthesized and/or tested by or under the direction of
Vertex prior to August 31, 2016.
7.    Program Awards by CFFT to Vertex.
7.1    CFFT shall award Vertex a one-time, non-refundable, non-creditable sum of
$75.0 million payable [***] after the Execution Date by wire transfer of
immediately available funds to an account designated by Vertex for expenditures
in connection with research and development efforts regarding Original Drug
Products and Additional Products.
7.2    For so long as Vertex is conducting (or has a bona fide intention of
conducting in the future) at least [***] to evaluate an Original Drug Product or
an Additional Product, CFFT shall provide [***] awards to Vertex of [***], with
the first payment due on [***], to support research and development efforts
regarding Original Drug Products and Additional Products; provided, that if
Vertex and its Affiliates have collectively incurred [***] in CF Spend during
the [***] period ending on the [***] (the “[***] Period”), the amount to be paid
by CFFT on the applicable payment date will be reduced to an amount equal to
[***] less the amount by which the aggregate amount of CFFT’s awards under this
Section 7.2 during such [***] Period exceed [***] of the applicable CF Spend
during such [***] Period. Any negative amount will be carried forward





--------------------------------------------------------------------------------




and used to reduce any awards otherwise due hereunder. For so long as CFFT is
obligated to provide Vertex with funding under this Section 7.2, at least [***]
prior to the date on which each such payment is due, Vertex will provide CFFT
with a high-level summary of the CF Spend during the applicable [***] Period
(including the total number of FTEs and a break-out of the total amount of
internal costs and out-of-pocket costs incurred), together with a certificate of
an officer of Vertex certifying the accuracy of such high-level summary.
8.    Release.
8.1    CFFT and RP and each of their predecessors, successors, assigns,
officers, directors, employees, trustees, parents, subsidiaries and Affiliates
fully, finally and forever release, relinquish, acquit and discharge Vertex and
each of its predecessors, successors, assigns, officers, directors, employees,
trustees, parents, subsidiaries, Affiliates, customers, suppliers and
distributors (each individually a “Vertex Releasee”) of and from, and covenant
not to sue, not to assign to any other entity a right to sue, and not to
authorize any other entity to sue any Vertex Releasee for any and all Losses (as
defined below) of every name and nature, both at law and in equity, known or
unknown, suspected or unsuspected, accrued or unaccrued that (a) arise out of or
relate to the Agreement and (b) existed as of the Execution Date. This release
shall not prevent or impair the right of CFFT or RP to bring a claim for any
breach of the Agreement, as amended, arising on or after the Execution Date or
for breach of a representation, warranty, or covenant made in this Amendment No.
7.
8.2    Vertex and each of its predecessors, successors, assigns, officers,
directors, employees, trustees, parents, subsidiaries and Affiliates fully,
finally and forever release, relinquish, acquit and discharge CFFT and RP and
each of their predecessors, successors, assigns, officers, directors, employees,
trustees, parents, subsidiaries, Affiliates, customers, suppliers and
distributors (each individually a “CFFT Releasee” or “RP Releasee”), of and
from, and covenant not to sue, not to assign to any other entity a right to sue
and not to authorize any other entity to sue, any CFFT Releasee or RP Releasee
for any and all Losses of every name and nature, both at law and in equity,
known or unknown, suspected or unsuspected, accrued or unaccrued that (a) arise
out of and relate to the Agreement and (b) existed as of the Execution Date.
This release shall not prevent or impair Vertex from making a claim for any
breach of the Agreement, as amended, arising on or after the Execution Date or
for breach of a representation, warranty, or covenant made in this Amendment No.
7.
8.3    Each party waives to the fullest extent permitted by law the provisions
and benefits of Section 1542 of the California Civil code, which provides that:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement to
the debtor.”
8.4    “Losses” shall mean claims, actions, causes of actions, suits, defenses,
judgments, debts, offsets, accounts, covenants, contracts, agreements, torts,
damages and any and all demands and liabilities whatsoever, including costs,
expenses and attorneys’ fees.
8.5    Each party represents, warrants and covenants that it has not heretofore
assigned or transferred to any person or entity any matters released by such
party in this Section 8,





--------------------------------------------------------------------------------




and such party agrees to indemnify and hold harmless the other party and its
Releasees from and against any Losses arising from any such alleged or actual
assignment or transfer.
9.    Agreement to be Bound. RP (on its own behalf and on behalf of its
predecessors, successors, assigns, officers, directors, employees, trustees,
parents, subsidiaries and Affiliates) agrees to be bound by (a) the dispute
resolution procedures set forth in Section 12.2 of the Agreement (as amended by
Section 3 of this Amendment No. 7) and (ii) Sections 6, 8, 9, 10, 11, 12.1 and
13 of this Amendment No. 7.
10.    Communications. Notwithstanding Section 6.3 of the Agreement, Vertex,
CFFT and RP (and their respective predecessors, successors, assigns, officers,
directors, employees, trustees, parents, subsidiaries and Affiliates) agree that
any public or private communication regarding the terms of this Amendment No. 7,
shall be made in the form of, or in a manner consistent with, Schedule 1 to this
Amendment No. 7; provided that (a) Vertex, CFFT and RP may disclose the terms of
this Amendment No. 7 to the extent required by applicable law and/or in
connection with arbitration under this Agreement, (b) RP and CFFT may disclose
the terms of this Amendment No. 7 in their audited financial statements to the
extent so required by their independent accountants, and include comparable
disclosure in its unaudited quarterly financial statements, (c) RP may disclose
the terms of this Amendment No. 7 to its existing and prospective lenders and
equity investors so long as such parties are subject to reasonable restrictions
of confidentiality and (d) CFFT may disclose the terms of this Amendment No. 7
to Canada Pension Plan Investment Board.
11.    [***]. Vertex agrees that it shall not at any time [***] regarding [***]
current or former directors, officers, stockholders, employees, agents,
attorneys or representatives, any of the other CFFT Releasees or RP Releasees
under Section 8, or regarding CFFT’s or RP’s [***]. CFFT [***] each agree that
neither of them shall at any time [***] regarding Vertex or Vertex’s current or
former directors, officers, stockholders, employees, agents, attorneys or
representatives, any of the other Vertex Releasees under Section 8, or regarding
Vertex’s [***].
12.    Representations and Warranties; Covenants.
12.1    Mutual Representations. Each party represents and warrants to the other
party that (a) such party is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its establishment or
incorporation, (b) such party has taken all action necessary to authorize it to
enter into this Agreement and perform its obligations under this Amendment No.
7, (c) this Amendment No. 7 has been duly executed and delivered on behalf of
such party and constitutes a legal, valid and binding obligation of such party
and (d) neither the execution of this Amendment No. 7 nor the performance of
such party’s obligations hereunder will conflict with, result in a breach of, or
constitute a default under any provision of such party’s organizational
documents, or of any law, rule, regulation, authorization or approval of any
government entity, or of any agreement to which it is a party or by which it is
bound.


12.2    Vertex Representation. Vertex represents and warrants to CFFT that
Exhibit 2016-A was prepared in good faith by Vertex based on its business
records and includes all compounds first synthesized and/or tested by Vertex in
connection with its research and development of Correctors during the Additional
Term, [***]. If the parties agree (or the arbitrators acting under Section 12.2
of the Agreement determine) that any compound that was first synthesized and/or
tested by Vertex in connection with its research and development of Correctors
during the Additional





--------------------------------------------------------------------------------




Term is not included in Exhibit 2016-A, such compound shall be added to Exhibit
2016-A, will be an Additional Compound, and shall be treated as having been
included in Exhibit 2016-A as of the Amendment No. 7 Effective Date. The
addition of such compound to Exhibit 2016-A and the application of the terms of
this Agreement to such compound will be CFFT’s sole and exclusive remedies for
any good-faith failure to include such compound on Exhibit 2016-A. Vertex
represents and warrants as of the Amendment No. 7 Effective Date that no
Correctors other than [***]have been advanced into clinical trials and that
Vertex has a bona fide intention to advance one or more Additional Products
other than [***],[***] into clinical trials in the [***] following the Amendment
No. 7 Effective Date, subject to further assessment of efficacy and safety.


12.3    Vertex Covenant. If, at any time following the Amendment No. 7 Effective
Date, Vertex files a new drug application with the United States Food and Drug
Administration for marketing approval pursuant to 21 C.F.R. § 314.3 or submits a
similar application to any regulatory authority in any other country or
jurisdiction, in each case, with respect to any product containing a Corrector,
if requested by CFFT in writing, Vertex will provide CFFT with reasonably
detailed information regarding the date on which each such compound was first
synthesized and/or tested by or at the direction of Vertex as part of its
research and development of Correctors. Except as set forth in this
Section 12.3, and subject to CFFT’s right to enforce representations and
obligation herein, Vertex will not be obligated to provide CFFT with any
information regarding the date on which any compound was first synthesized
and/or tested by or at the direction of Vertex as part of its research and
development of Correctors.


13.    Assignment. None of the Agreement, nor any Compound, any Original Drug
Product or Additional Compound, or any rights to any Compound or Additional
Compound, may be transferred or assigned by Vertex without the prior written
consent of CFFT, except that, Vertex may transfer all of its rights in the
Agreement and all Compounds, Original Drug Products, and Additional Compounds,
but only if the transferee or assignee executes and delivers to CFFT an
agreement to assume all of Vertex’s obligations under the Agreement. CFFT may
transfer or assign its rights under the Agreement solely as provided in the
Agreement. RP may not assign or transfer its rights under this Amendment No. 7.


14.    Existing Agreement Ratified. As amended and supplemented hereby, all
terms and provisions of the Agreement in effect immediately prior to the
Amendment No. 7 Effective Date shall remain in full force and effect. For the
avoidance of doubt, the following sections from the Agreement remain in effect,
as amended by this Amendment No. 7 and prior amendments: Articles V, VI (for the
period of time specified therein), VII (for the period of time specified
therein), VIII, IX, XI, XII, XIII and any other provision of the Agreement that,
by its terms, survives the termination of the Agreement. If specific provisions
of this Amendment No. 7 are inconsistent with specific provisions of the
Agreement, the provisions of this Amendment No. 7 shall control. This Amendment
No. 7 may be executed in any number of counterparts, each of which shall be
deemed an original, and all of which, taken together, shall constitutes one and
the same agreement. Vertex, CFFT and RP may execute this Amendment No. 7 by
electronically transmitted signature and such electronically transmitted
signature will be as effective as an original executed signature page.
[Signature Page Follows]





--------------------------------------------------------------------------------






In WITNESS WHEREOF, the undersigned have executed this Amendment No. 7 on the
Execution Date effective as of the Amendment No. 7 Effective Date.


CYSTIC FIBROSIS FOUNDATION THERAPEUTICS INCORPORATED
VERTEX PHARMACEUTICALS INCORPORATED
By:
/s/ Preston Campbell
By:
/s/ Ian Smith
Name:
Preston Campbell
Name:
Ian Smith
Title:
President & CEO
Title:
EVP& CFO





SOLELY FOR PURPOSES OF SECTIONS 6, 8, 9, 10, 11, 12.1 AND 13 OF THIS AMENDMENT
NO. 7, RP HAS EXECUTED THIS AMENDMENT NO. 7 ON THE EXECUTION DATE EFFECTIVE AS
OF THE AMENDMENT NO. 7 EFFECTIVE DATE.
RPI FINANCE TRUST
By:
Wilmington Trust Company, not
in its individual capacity but
solely in its capacity as owner trustee



RPI FINANCE TRUST
By:
Wilmington Trust Company, not
in its individual capacity but
solely in its capacity as owner trustee
 
By:
s/ Eric A Kardash
Name:
Eric A Kardash
Title:
Assistant Vice President



It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as owner trustee of RPI Finance Trust,
(ii) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, any such liability, if
any, being expressly waived by the parties hereto and by any person claiming by,
through or under the parties hereto, and (iii) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of RPI Finance Trust.





--------------------------------------------------------------------------------






Exhibit 2016-A
Additional Compounds


Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 99 page were omitted. [***]





--------------------------------------------------------------------------------






Exhibit 2016-B
KALYDECO & ORKAMBI Example
If annual Net Sales of KALYDECO are equal to [***] and annual Net Sales of
ORKAMBI are equal to [***], and no other products containing VX-770 Drug Product
or VX-809 Drug Product or any other Original Drug Product are sold in the
applicable calendar year, the royalty payable to CFFT by Vertex would be
calculated as follows:


[***]
$[***]
[***]
$[***]
 
 
[***]
$[***]
[***]
[***]
$[***]


$[***]
 
 
Royalty Paid on Original Drug Products:
 
[***]
$[***]
[***]
$[***]


Total Royalty:
$[***]










--------------------------------------------------------------------------------






Exhibit 2016-C
Additional Example
If annual Net Sales of the Combination Product described in Section 5.3.1(g) are
equal to [***] and no other products containing any of the components of such
Combination Product or any Original Drug Product or Additional Product either
separately or as part of another unrelated Combination Product, are sold in the
applicable year, the royalty payable to CFFT by Vertex would be calculated as
follows:
[***]
$[***]
 
 
[***]
$[***]
[***]
$[***]
[***]
$[***]
 
 
[***]:
 
[***]
$[***]
[***]
$[***]
 
 
Royalty Paid on Additional Product under Section 5.3.1(d)(i):
 
Total Annual Net Sales [***]
$[***]
 
 
Royalty Paid on Additional Product under Section 5.3.1(d)(ii):
 
Total Annual Net Sales [***]
$[***]
 
 
Total Royalty:
$[***]








--------------------------------------------------------------------------------






Schedule 1
Publicity


Item 1.01. Entry into a Material Definitive Agreement
The information contained in Item 8.01 regarding the Amendment is incorporated
herein by reference.


Item 8.01 Other Events


On October 13, 2016, we amended and expanded our Research, Development and
Commercialization Agreement (the “Collaboration Agreement”), dated May 24, 2004,
by and between Cystic Fibrosis Foundation Therapeutics Incorporated (“CFFT”) and
Vertex Pharmaceuticals Incorporated (the “Amendment”), in order to update and
clarify the terms of our relationship. The Amendment provides for an upfront
program award from CFFT to us of $75.0 million and development funding from CFFT
to us of up to $6.0 million annually. Pursuant to the Amendment, we have agreed
to pay royalties ranging from low single digits to mid-single digits on certain
compounds first synthesized and/or tested between March 1, 2014 and August 31,
2016. We will continue to pay royalties ranging from single digits to sub-teens
on any approved drugs first synthesized and/or tested on or before February 28,
2014. The parties also clarified that net sales on combination products will be
allocated equally to each of the active pharmaceutical ingredients in the
combination product consistent with the allocation of net sales for ORKAMBI and
provided further clarification with respect to the calculation of royalties on
products covered by the Collaboration Agreement.
Independently, we entered into a data license agreement with the Cystic Fibrosis
Foundation pursuant to which we will pay for continuing access to data from the
CFF’s patient registry, which we believe will be important for research,
development and approval of future CF medicines.







